Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.  By the Amendment filed July 1, 2022, claims 1-4, 6, 7, 10, and 22-32 are pending in this application and examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 27-29 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 31 requires that the “amorphous metal alloy is fully amorphous up to 600°C and starts to crystallize at a temperature higher than 600oC”. In other words, the crystallization temperature of the alloy is at least 600°C. However, the alloy compositions defined in claims 27-29 have crystallization temperatures much lower than 600°C. Absent any disclosure of an alloy that is both i) within the scope of claims 27-29 and ii) has a crystallization temperature of at least 600°C, the specification fails to enable one of skill in the art to make and/or use an invention commensurate with these claims.

				Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0317552).
	[Note: Kim ‘552 is a publication under 35 USC 122(b) of an application that claims priority to an application filed in Singapore on July 11, 2018.  A certified copy of the priority document was filed in the Kim application, and all matter relied on in the present rejection was disclosed in the priority document].
Kim discloses a composite material comprising an iron-based amorphous alloy and a ceramic comprising a boride and a carbide; see Kim para [0009-0016].  With respect to claim 3, it is noted that this is a product-by-process claim and therefore encompasses all products that meet all physical limitations of that claim, regardless of how they were produced.  Nonetheless, Kim para [0106] discloses forming the prior art material by atomizing in a molten state, which would involve exposing the alloy above 6500C.  With respect to claim 4, Kim para. [0115] indicates the prior art powders were partially crystalline.  With respect to claim 10, Kim para. [0108] discloses coatings made of the composite.  With respect to claim 30, Kim para [0072] discloses the prior art material in the form of a powder 16-54 µm in size, and the entirety of that range is within the scope of the present claim.
Kim does not specify the corrosion resistance of the prior art material in a specific mix of molten chloride salts as recited in instant claims 1, 2 and 7, and does not specify the crystallization start temperature of the alloy as required by the instant claims.  However, given that the prior art material is substantially the same as the claimed material both in composition and microstructure, it is a reasonable assumption that its physical and metallurgical properties (such as corrosion resistance and crystallization ability) would likewise be substantially the same in both cases.  Further, with respect to corrosion resistance, Kim para [0132-0133] discloses coatings of the prior art materials that had no difference in appearance after immersion in a solution of sulfuric acid.  While not precisely the same as a test for corrosion resistance in a mix of molten chloride salts, it is clear that Kim intended for the prior art materials to be highly corrosion resistant.
Thus, the disclosure of Kim is held to create a prima facie case of obviousness of a material as presently claimed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of CN 101235471.
 Kim, discussed supra, does not disclose configuring the prior art material to be a component of a solar concentrator.  CN ‘471 discusses iron-based non-crystalline (i.e. amorphous) alloys and their uses.  CN ‘471 indicates it was known in the art, at the time of filing of the present application, to employ such alloys as a lining material of a solar energy battery, i.e. a “component of a solar concentrator” as claimed.  This disclosure of CN 101235471 would have motivated one of ordinary skill in the art to configure the material disclosed by Kim in a manner as presently claimed.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of CN 101235471 and further in view of Collier et al. (US 2009/0114317).
Neither Kim nor CN ‘471, discussed supra, disclose a lens or a mirror as required by the present claim.  Collier discloses bulk solidifying amorphous alloys including several Fe-base alloys; see Collier para [0025].  Collier indicates that such alloys have very high elastic strain limits making them ideal for making metallic mirrors; see Collier para [0032].  Based on this disclosure of Collier et al., it would have been an obvious expedient for one of skill in the art to form a mirror from the material as disclosed by the combination of Kim and CN 10235471.

			Allowable Subject Matter
Claims 23, 25, 31 and 32 are allowable over the prior art of record.  The prior art does not disclose or suggest a composite material comprising a nickel-based amorphous alloy having a crystallization temperature above 6000C and a ceramic comprising a boride and a carbide and having a corrosion resistance as defined in independent claim 31.
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art (Kim) indicates a minimum of 35.6 wt% Mo, as opposed to the maximum 30% in claim 22.

   Additional Prior Art
The remainder of the art cited on the attached PTO-892 form is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.





							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 3, 2022